Per Curiam:
Michael and Verna Walker, plaintiffs below, appeal judgments entered by the Circuit Court of Jackson County granting summary judgment in favor of the defendants U.S. Bank, as Trustee for Structured Asset Securities Corp. 2004-GEL1 ("U.S. Bank"), Kozeny & McCubbin, L.C. ("K&M"), and CSMA BLT, LLC ("CSMA"). U.S. Bank cross-appeals the denial of its request for attorneys' fees. This appeal involves the validity of a real estate foreclosure sale. It involves similar facts and most of the same legal issues as those presented and decided in Wesley v. Wells Fargo Bank, N.A. , No. WD81408 569 S.W.3d 436, 2018 WL 5913113 (Mo. App. W.D. Nov. 13, 2018). The analysis and result of that case controls the disposition of this one. Because a published opinion would have no precedential value, the parties have been provided a memorandum. The judgment is affirmed. Rule 84.16(b).